Citation Nr: 0207583	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $9,744.00.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 administrative 
decision by the Committee on Waivers and Compromises 
(Committee) located in the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York and an April 
1995 rating decision of the same RO.


REMAND

In July 2002, the appellant, through her representative, 
submitted to the Board, a VA Form 9, requesting a Travel 
Board or Videoconference hearing to be held at the New York, 
NY VARO.  The RO should proceed to schedule her for such a 
hearing.  38 C.F.R. § 20.704 (2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should request the appellant 
clarify whether she wishes a Travel Board 
or Videoconference hearing be held, and 
then schedule the appellant, in 
accordance with the docket number of this 
case, for such hearing before a Member of 
the Board at the New York, NY, VARO.

Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




